Citation Nr: 0421617	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  02-21 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah



THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder to include major depression and post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a head 
injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1974 to May 
1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah, which denied service connection for an acquired 
psychiatric disorder to include major depression and PTSD, 
and residuals of a head injury.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.



REMAND

In light of the Veterans Claims Assistance Act (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003), evidentiary development is necessary.

The veteran contends that Marine Corps combat related 
training caused an acquired psychiatric disorder, including 
major depression and PTSD, and as such, ensuing suicidal 
ideations caused a motorcycle accident in June 1993 where the 
veteran sustained a head injury.

The veteran's service medical records indicate that in August 
1975 the veteran experienced chest pains, and that his high 
anxiety improved with reassurance.  The examiner noted a 
history of heavy alcohol intake with little rest in the last 
five to six days.

Upon receiving the veteran's November 2000 claim, the RO sent 
a February 2001 letter to the veteran requesting information 
about any traumatic events that may have triggered emotional 
symptoms, such as:  when and where the events occurred; the 
names of persons involved; how long the events lasted; the 
veteran's role in the events; and how the experiences 
disturbed the veteran's current behavior.

The veteran responded in a March 2001 letter and recounted a 
number of incidents that occurred during training.  For 
example, the veteran stated in 1974 he was used as an example 
during training when choked with a water hose, which caused 
convulsions.  He feared at the time he would die and not come 
out of it.  The veteran stated that the Marine Corps no 
longer used this type of training due to broken necks and 
strangulation.  Another time the veteran was pushed off of a 
high diving board with a full pack, rifle, and steel helmet, 
into a pool, and he nearly drowned.  The veteran stated that 
he still had dreams of drowning, and could not swim.  The 
veteran recounted at Camp Pendleton he was lying on his 
stomach taking aim with an M-16 at targets, and a "Sargent 
Youkon," who was not satisfied with the veteran's 
performance, kicked him in the side so hard it flipped him 
over.  The veteran also noted that during the fall of Saigon 
his unit was placed on stand-by, and sent to San Clemente 
Island for about three months.  The veteran also recounted 
that in January 1977 he first noticed sleep disturbances.  
The veteran chronicled current symptoms as sweating forehead, 
nerves "for no reason," agitation, headaches, short temper, 
insomnia, "felt like crying for no reason," and nightmares 
about persons trying to kill him.  In another statement dated 
in December 2001, the veteran recounted in June 1974 at Camp 
Pendleton he received gas chamber training, and his gas mask 
did not work such that he could not breathe and bled from the 
nose.  

The RO sent a January 2002 letter that again asked the 
veteran to confirm the occurrence of his claimed stressful 
episodes through service records or obtain credible evidence 
that he suffered the reported trauma.  The letter also 
instructed that in lieu of VA Form 21-4138, any further 
submission should conclude with the following certification:  
"I hereby certify that the information I have given is true 
and to the best of my knowledge and belief."  Thereafter, 
the veteran resubmitted the aforementioned March 2001 letter 
adding this certification.  In his substantive appeal, the 
veteran asserted that he had written to "Marine commandant 
Quantico, Virginia, to obtain platoon 2033 duty roster and 
have these men contacted to verify the claim."

An October 2000 opinion provided by Dr. Silva at the Palo 
Alto VA Outpatient Clinic concluded it appeared that the 
veteran sustained some trauma from service although it was 
unclear exactly what the nature of the trauma was given the 
veteran's difficulty providing a history.  There were, 
however, a sufficient amount of symptoms related to military 
service consistent with PTSD, and therefore the veteran 
qualified for PTSD.  Also of record is an August 2002 letter 
from the Provo Vet Center, co-signed by Dr. Vest, a VA 
Medical Center psychiatrist.  The letter reiterated the in-
service events described above, asserted that the veteran 
experienced life-threatening events in the military, and his 
symptoms strongly warranted a diagnosis of PTSD.  

It is noted that "[a]n opinion by a mental health 
professional based on a postservice examination of the 
veteran cannot be used to establish the occurrence of a 
stressor."  Cohen v. Brown, 10 Vet. App. 128, 145 (1997); 
see also Moreau v. Brown, 9 Vet, App. 389 (1996).  As such, 
in terms of obtaining additional corroborative evidence of a 
non-combat in-service stressor, VBA's Adjudication Procedure 
Manual, M21-1, Parts III & VI, instructs that if the 
claimant has failed to provide a minimal description of the 
stressor (that is, no indication of the time or place of a 
stressful event), the claim may be denied on that basis.  
If, on the other hand, the veteran has provided at least a 
minimal description and the only obstacle to service 
connection is confirmation of an alleged stressor, VA should 
request additional information from the appropriate records 
center to further develop the claim.  See M21-1, Parts III & 
IV, paras. 5.14 and 11.37.  A denial solely because of an 
unconfirmed stressor is improper unless it has first been 
reviewed by, in this case, the Marine Corps.  If the Marine 
Corps requests a more specific description of the stressor 
in question, VA may then request more specific information 
from the veteran, and failure by the veteran to respond 
substantively to the request for information will be grounds 
to deny the claim based on unconfirmed stressor.  See Part 
III, para. 5.14.
In this case, the veteran provided at least a minimal 
stressor statement.  This conclusion is informed by 
precedent recognizing that the nature of VA benefit system 
is particularly "pro-claimant" and as such, a low 
evidentiary threshold is appropriate in the veterans 
context.  Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000).  
Thus, the RO should send a records request to the Marine 
Corps.  
Additionally, the veteran should be afforded a VA 
examination for the purposes of clarifying a diagnosis of 
major depression, and a nexus opinion.  The examiner should 
also attempt to identify the principal acquired psychiatric 
disorder.  Additionally, if warranted, and taking into 
consideration other evidence of record that points to 
further traumatic events in the veteran's life, the examiner 
should establish an association between any corroborated in-
service stressor and current PTSD symptoms.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should ensure compliance 
with all notice and assistance 
requirements set forth in the VCAA and 
its implementing regulations.  

2.  The RO should investigate the 
veteran's account of in-service 
stressors.  The RO should request 
relevant records from the appropriate 
repositories of information (including 
U.S. Marine Corps, Personnel Management 
Support Branch, Records Correspondence 
Section, and the U.S. Marine Corps 
Historical Center), by submitting the 
information regarding close combat 
training and the identified platoon 
number.  If a records institution needs 
more specific information, the RO 
should forward that stipulation to the 
veteran.  

3.  The veteran should be scheduled for 
a VA medical examination concerning a 
depression disorder.  The RO should 
forward the veteran's claims file for 
review by the VA examiner.  The 
examiner should clarify the diagnosis 
of any current major depression, and 
provide an opinion as to whether it is 
at least as likely as not that the 
disorder is related to the veteran's 
active service.  If warranted, and in 
light of the record, the examiner 
should comment on the presence or 
absence of other traumatic events and 
their relevance to the current PTSD 
symptoms.  If possible, the examiner 
should identify the principal acquired 
psychiatric disorder.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report. 

4.  Then, the RO should readjudicate 
the veteran's service connection claim 
for an acquired psychiatric disorder to 
include major depression and post-
traumatic stress disorder (PTSD).  
Depending on the outcome, the RO should 
address the secondary service 
connection claim for residuals of a 
head injury.  If the determination of 
the claims remains unfavorable to the 
veteran, the RO must issue a 
supplemental statement of the case and 
provide him a reasonable period of time 
to respond before this case is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




